Digitally signed
                                                                               by Reporter of
                                                                               Decisions
                                                                               Reason: I attest
                           Illinois Official Reports                           to the accuracy
                                                                               and integrity of
                                                                               this document
                                  Appellate Court                              Date: 2021.02.02
                                                                               10:24:42 -06'00'



        National Rifle & Pistol Academy, LLC v. EFN Brookshire Property, LLC,
                                2020 IL App (2d) 191143



Appellate Court        NATIONAL RIFLE AND PISTOL ACADEMY, LLC, Plaintiff-
Caption                Appellant, v. EFN BROOKSHIRE PROPERTY, LLC, Defendant-
                       Appellee.



District & No.         Second District
                       No. 2-19-1143



Filed                  December 7, 2020



Decision Under         Appeal from the Circuit Court of Du Page County, No. 18-CH-1404;
Review                 the Hon. Bonnie M. Wheaton, Judge, presiding.



Judgment               Appeal dismissed.


Counsel on             Craig J. Cobine, of Dommermuth, Cobine, West, Gensler,
Appeal                 Philipchuck, & Corrigan, Ltd., of Naperville, and Jennifer L. Friedland
                       and Patrick R. Boland, of Momkus LLC, of Lisle, for appellant.

                       John J. Pcolinski Jr., of Guerard, Kalina & Butkus, of Wheaton, for
                       appellee.
     Panel                    JUSTICE HUDSON delivered the judgment of the court, with
                              opinion.
                              Justices Zenoff and Schostok concurred in the judgment and opinion.


                                              OPINION

¶1        Plaintiff, National Rifle and Pistol Academy, LLC, a prospective purchaser of real estate,
      filed a three-count complaint against defendant, EFN Brookshire Property LLC. All counts
      were based on the same factual allegations. Count I requested both a declaration that there was
      a valid contract and an injunction barring defendant from selling the property to a third party.
      Count II requested specific performance. Count III, pleaded as an alternative to count II,
      requested damages for breach of contract. Without answering the complaint, defendant moved
      for judgment on the pleadings (735 ILCS 5/2-615(e) (West 2018)). The court treated the
      motion as one to dismiss for failure to state a cause of action (id. § 2-615(a)). The court
      dismissed all three counts. It dismissed count II with prejudice but allowed plaintiff to replead
      counts I and III. Neither party requested a finding under Illinois Supreme Court Rule 304(a)
      (eff. Mar. 8, 2016) that there was no just reason to delay the enforcement or appeal count II’s
      dismissal.
¶2        Plaintiff filed an amended complaint that repleaded all three counts. The count for specific
      performance added some facts and modified the prayer for relief. Defendant answered all three
      counts and did not move to dismiss any of them. However, defendant then moved for a Rule
      304(a) finding to make the dismissal of count II of the original complaint immediately
      appealable. Plaintiff opposed the motion. The court granted the motion and denied plaintiff’s
      motion to reconsider.
¶3        Plaintiff appeals, alleging error in the court’s dismissal of the original count II. We hold
      that the court abused its discretion in entering the Rule 304(a) finding. Therefore, we vacate
      the finding, and as a necessary consequence, we dismiss the appeal for want of jurisdiction.

¶4                                        I. BACKGROUND
¶5        The preceding summary might make the procedural history of this case appear somewhat
      bizarre. Here, appearances are not deceiving. We turn to the details.
¶6        On November 15, 2018, plaintiff filed its original complaint. Count I alleged as follows.
      Defendant owned real property, a portion of which plaintiff sought to purchase through an
      agreement executed on April 19, 2018 (the Agreement). The Agreement referenced
      defendant’s property but did not describe the parcel to be sold to plaintiff. The Agreement did
      not attach a survey or an accurate description of the parcel, and the description of the parcel
      remained disputed. Paragraph 2 of the Agreement stated, “The parties agree to share the cost
      of maintaining the wetlands, detention pond and access easements and roadways which are
      depicted in Exhibit B,” but exhibit B was blank. Paragraph 3 allowed plaintiff to replace or
      augment the exterior walls of the building on the property, as “detailed in the plan attached as
      Exhibit F,” but exhibit F was blank. Paragraph 4 stated that a railroad easement “will remain
      an easement as granted and described in Exhibit C hereto,” but exhibit C was blank. Paragraph
      7 provided for recording a subdivision plat, which had been approved by the City of Naperville
      (City), but the plat had not been executed or recorded.

                                                  -2-
¶7         Count I alleged further as follows. On November 13, 2018, defendant “repudiated” the
       parcel as described on the plat and insisted on retaining possession and control of part of it.
       Defendant did not deliver a title commitment or survey to plaintiff within 10 business days
       after April 19, 2018, as the Agreement required, and had not yet done so. The parties did not
       agree on the lease on the “Future Leasehold Interest” by the expiration of the “Due Diligence
       Period” (90 days after the effective date of the Agreement) as required by paragraph 11 of the
       Agreement. The negotiations for the lease were unsuccessful, as the parties had failed to agree
       on numerous specifics. Defendant had not negotiated the lease in good faith.
¶8         Count I alleged further that an August 4, 2018, amendment to the Agreement required the
       sale to close on November 19, 2018. Defendant had demanded that plaintiff close on that date,
       but defendant could not do so because it had failed to cause the approval and recording of the
       plat or the creation of any parcel that could lawfully be conveyed to plaintiff. Plaintiff had
       performed all its contractual obligations at the cost of more than $900,000.
¶9         Count I requested a declaration that the Agreement was a valid contract and that defendant
       had not performed its obligations, plus an injunction prohibiting defendant from selling the
       property to a third party.
¶ 10       Count II reiterated the factual allegations of count I and added none. It prayed that the court
       “enter an order of Specific Performance as to [defendant] to comply with all provisions of the
       [Agreement].” Count III, which was based on the same factual allegations as the previous
       counts, prayed that, if the court did not find that specific performance was proper, it should
       award damages of more than $900,000 for plaintiff’s expenses.
¶ 11       On January 22, 2019, defendant moved for a judgment on the pleadings (735 ILCS 5/2-
       615(e) (West 2018)). The motion argued that the parties had not reached a meeting of the minds
       on numerous contractual terms. Further, count II was insufficient because the contractual
       terms, including the parcel’s description, were not definite and certain. Further, all three counts
       failed because the Frauds Act (740 ILCS 80/2 (West 2018)) required a description of the
       property to be sold.
¶ 12       On March 14, 2019, plaintiff responded to the motion. Plaintiff’s response attached a copy
       of the plat and minutes of a city council meeting of November 7, 2018, at which the plat was
       approved. Plaintiff argued first that the motion was not seasonable, because defendant had not
       answered the complaint. It argued second that the motion was insufficient on the merits, for
       various reasons. What defendant contended were failures to achieve a meeting of the minds
       were actually defendant’s numerous breaches of its contractual obligations, such as supplying
       a completed survey and executing and recording the plat that the City had approved. The plat
       specified the property to be conveyed, but defendant had demanded that plaintiff accept less.
       The Frauds Act did not apply, because plaintiff had partially performed by expending more
       than $900,000 to comply with the Agreement. The parties’ minds had met on the legal
       description of the parcel (as given in the plat) and on defendant’s obligation to supply a survey
       and a title commitment. Thus, all three counts were sufficient.
¶ 13       On March 19, 2019, defendant replied to plaintiff’s response. Defendant argued that the
       Agreement was not a valid contract but merely an agreement to negotiate one. The exhibits
       attached to plaintiff’s response were not part of the complaint and could not be considered.
       The complaint itself showed that no agreement had been reached on crucial terms, including
       the parcel to be sold, its legal description, the extent of the common-maintenance areas, the
       specifics of wall replacement and augmentation, and the terms of the future leasehold interest.

                                                    -3-
¶ 14        On April 11, 2019, after hearing arguments, the trial judge stated that a judgment for
       defendant was appropriate on count II because so many contractual details were unresolved
       that “the Court would, as a matter of law, be unable to render a decree of specific performance.”
       Neither party requested a Rule 304(a) finding. The court entered a written order stating that it
       treated defendant’s motion as one to dismiss for failure to state a cause of action. See 735 ILCS
       5/2-615(a) (West 2018). The court dismissed count II with prejudice and “str[uck] Counts I
       and III with Plaintiff being granted leave to replead.”
¶ 15        On May 19, 2019, plaintiff filed an amended complaint containing three counts that
       requested the same types of remedies as did the original complaint. Count I contained almost
       all the factual allegations in the amended complaint. These included those pleaded in the
       original complaint, with the following additions. The Agreement, as amended August 20, 2018,
       identified the portion of property to be sold. The plat specifically described the parcel,
       designating it “Lot 1.” On November 7, 2019, the City approved the plat. However, defendant
       still had not executed or recorded it.
¶ 16        Count I repeated the original count I’s allegations that defendant had “repudiated” the
       parcel and demanded that it retain part of it, that defendant had demanded that the transaction
       close on November 19, 2018, but had made that impossible by failing to record and execute
       the plat, and that plaintiff had expended more than $900,000 to comply with its obligations.
       Count I requested declaratory relief and an injunction to require defendant to perform all of its
       obligations under the Agreement, including closing on the sale.
¶ 17        The amended complaint included count II, labeled “Specific Performance,” which was
       included “[i]n order to preserve [plaintiff’s] claim for specific performance and right of
       appeal.” Count II alleged no facts not included in count I. The prayer for relief requested that
       the court (1) order defendant to execute the plat and do what was necessary to have it recorded
       and (2) order defendant to convey Lot 1 of the plat to plaintiff within a reasonable time after
       the recording and “comply with all provisions of the Amended Agreement.”
¶ 18        Count III, pleaded in the alternative to count II, sought damages for breach of contract. It
       realleged the facts in count I and sought the return of more than $900,000 that plaintiff had
       spent to comply with the Agreement.
¶ 19        Defendant did not move to dismiss the amended complaint or for judgment on the
       pleadings. On June 10, 2019, it filed its answer. Although the answer denied key allegations in
       count II, it did not contend that the court’s order of April 11, 2019, barred the count.
¶ 20        On August 27, 2019, defendant moved to add a Rule 304(a) finding to the order of April
       11, 2019, dismissing count II of the original complaint. The motion alleged that, on November
       19, 2018, four days after plaintiff filed the original complaint, it recorded a lis pendens on the
       parcel. The lis pendens encumbered the parcel pending the resolution of counts I and III,
       without the benefit of a bond to cover the losses that defendant might incur because the
       property was unmarketable. On August 26, 2019, at a settlement conference, mediation was
       discussed. Plaintiff demanded $3.5 million in return for the dismissal of the complaint; this
       showed that mediation would not succeed. Defendant moved for a finding that there was no
       just reason to delay the enforcement or appeal of the order of April 11, 2019, and for a further
       order that plaintiff provide a release of the lis pendens “for recording absent an appeal and the
       posting of an appropriate bond.”
¶ 21        On September 3, 2019, plaintiff filed a response and a motion to strike defendant’s motion
       for a Rule 304(a) finding. Plaintiff noted that defendant’s motion did not mention that plaintiff

                                                   -4-
       filed an amended complaint and that defendant had answered all three counts, none of which
       it moved to dismiss and none of which had been dismissed. Plaintiff argued that the court
       should strike defendant’s motion; the amended complaint’s count for specific performance was
       still pending, and defendant had never requested a Rule 304(a) finding until after it had
       answered the amended complaint.
¶ 22        On September 4, 2019, defendant replied to plaintiff’s response. It argued that the response
       ignored the fact that the amended complaint stated that count II was refiled “solely in order to
       preserve the matter for appeal.” Moreover, although defendant had answered count II, it had
       answered only one “substantive allegation,” regarding plaintiff’s expenses in complying with
       the Agreement, which was identical to an allegation pleaded in count III.
¶ 23        On September 23, 2019, the court heard defendant’s motion. Defendant contended that the
       lis pendens was “tying up the property” without justification and that the immediate resolution
       of the specific performance issue would address this problem.
¶ 24        Plaintiff argued first that defendant had never sought a Rule 304(a) finding on the April
       11, 2019, order until after plaintiff had filed, and defendant had answered, the amended
       complaint, which had included a count for specific performance; therefore, defendant had
       waived a Rule 304(a) finding. The judge stated that the specific performance count “was repled
       for purposes of preserving appeal [sic]”; plaintiff responded, “Well, it said it would preserve
       our right to specific performance and to appeal.” Plaintiff reiterated that defendant had failed
       to seek a Rule 304(a) finding on the dismissal of the original complaint’s count II and had not
       moved to dismiss the amended complaint’s count for the same remedy. It had answered that
       count, which was “a very different claim because [the] allegations in the two complaints ***
       are very different.”
¶ 25        Plaintiff argued second that a Rule 304(a) finding would be improper because count II was
       based on the same factual allegations as count I of the amended complaint and differed only in
       the remedy sought. Further, count I of the amended complaint, which was pending, requested
       that the court enjoin defendant from conveying the property at issue to a third party, which was
       exactly what defendant now hoped to do and the reason that it gave in support of a Rule 304(a)
       finding. Were plaintiff forced to appeal immediately, the issue on appeal would be a remedy—
       specific performance under count II—not a cause of action. Thus, whichever way the trial court
       ruled on count I, “we have appeal number two because we’ve asked for the same thing, but it’s
       an unadjudicated claim at this point.” This would lead to “the classic misuse of [Rule] 304(a)”
       because it would “creat[e] two appeals when there should only be one.” Plaintiff requested that
       the court allow defendant to “file whatever motions [it] wants as to both counts, I and Count
       II, and we can deal with it at the time and then have one appeal by either of us *** rather than
       have two appeals.”
¶ 26        Defendant replied that, although count I did seek an injunction against conveying the
       property, plaintiff had never sought a preliminary injunction or temporary restraining order
       and now sought to tie up the property without posting a bond. If plaintiff wished to prevent
       defendant from conveying the parcel, it could post a bond or seek a preliminary injunction, the
       judgment on which could be appealed immediately.
¶ 27        The judge stated:
                    “As far as the existence of a buyer is concerned, that’s irrelevant to the issue of
                specific performance, so I’m not even going to consider whether there’s a viable buyer
                or not.

                                                   -5-
                    I would think that exactly the opposite is true, that this might forestall further appeal
                because if the contract is not specific enough to sustain the remedy of specific
                performance, then that certainly begs the question of whether it’s a valid and
                enforceable contract. I think at this point it would be appropriate to enter the 304(a)
                finding since you have chosen to replead for the purpose of maintaining your appeal
                and the other relief and for specific performance.”
¶ 28        That day, the court entered a written finding that there was no just reason to delay the
       enforcement or appeal of the April 11, 2019, order granting defendant judgment on the
       pleadings on count II of the original complaint. On October 21, 2019, plaintiff moved to
       reconsider the dismissal of count II of the original complaint. Plaintiff argued first that the
       motion for judgment on the pleadings had not been seasonable. Plaintiff argued next that
       defendant had failed to seek a Rule 304(a) finding when the original count II was dismissed
       and had not moved to dismiss count II of the amended complaint, which was based on different
       facts and sought different relief. Plaintiff reiterated its arguments against the sufficiency of the
       motion for judgment on the pleadings, updating the argument to reference the facts added by
       the amended complaint.
¶ 29        On October 29, 2019, defendant responded to the motion to reconsider. Defendant
       contended that the dismissal of the original count II was proper for the reasons that the court
       gave at the time. Defendant argued further that the amended complaint’s count for specific
       performance was identical to the original count II and that plaintiff had repleaded the original
       count II solely to preserve the claim for appeal. On November 18, 2019, plaintiff filed a reply.
       Plaintiff requested that the trial court vacate its judgment on the pleadings as to the original
       count II; dismiss that count II for failing to state a cause of action (see 735 ILCS 5/2-615(a)
       (West 2018)) but allow plaintiff to amend count II; vacate the September 23, 2019, order
       adding a Rule 304(a) finding to the April 11, 2019, order; and allow the amended complaint
       and defendant’s answer to stand as the pleadings.
¶ 30        On December 2, 2019, the court heard the motion to reconsider. Aside from arguing the
       merits of the dismissal of the original count II, the parties addressed the effect of the new count
       II in the amended complaint. Plaintiff contended that at present there were three counts pending
       and in issue and that plaintiff should be able to proceed on all three. Defendant argued that the
       amended complaint included a count for specific performance solely to preserve plaintiff’s
       right to appeal the dismissal of the original count II. Defendant argued that it had answered the
       amended complaint’s count for specific performance and chose not to move for a dismissal or
       a judgment on the pleadings thereto but that this was because it had already received a
       judgment on the pleadings on the original count II. Plaintiff replied that the amended
       complaint’s count II was not a mere reiteration of the original complaint’s count II but was
       based on different and more specific factual allegations, and plaintiff requested an order that
       defendant perform contractual obligations not alleged in the prayer in the original count II.
¶ 31        The court stated that the Agreement had left too many terms open for specific performance
       to be proper. It denied the motion to reconsider. On December 30, 2019, plaintiff filed a notice
       of appeal from the order of April 11, 2019, granting defendant judgment on the pleadings as
       to the original complaint’s count II; from the order of September 23, 2019, granting defendant
       a Rule 304(a) finding; and from the order of December 2, 2019, denying plaintiff’s motion to
       reconsider.


                                                     -6-
¶ 32                                            II. ANALYSIS
¶ 33       Although neither party questions our jurisdiction to hear this appeal, we have an
       independent duty to consider the matter and to dismiss the appeal if jurisdiction is lacking. See
       Geier v. Hamer Enterprises, Inc., 226 Ill. App. 3d 372, 375 (1992). A Rule 304(a) finding
       enables a party to appeal a judgment that is final as to fewer than all parties or fewer than all
       claims in a case. However, the finding does not automatically make an order immediately
       appealable. AT&T v. Lyons & Pinner Electric Co., 2014 IL App (2d) 130577, ¶ 19. Our
       jurisdiction depends on (1) whether the order is final and (2) whether there is any just reason
       for delaying the appeal. Id. ¶ 20. A finding that there was no just reason to delay is reviewed
       for abuse of discretion. Id. ¶ 24. A trial court abuses its discretion if its decision is arbitrary,
       fanciful, or unreasonable. Id.
¶ 34       We need not decide whether the dismissal of the original complaint’s count for specific
       performance was final. Assuming that it was, we hold that the trial court abused its discretion
       in finding that there was no just reason to delay the appeal. To explain, we discuss three
       opinions.
¶ 35       In Geier, the plaintiff, who was injured on a construction site, filed a two-count complaint
       against the defendant property owner, based on statute and common-law negligence. The
       defendant filed a two-count, third-party action against the contractor (Coleman) that employed
       the plaintiff. The first count was for contribution; the second count was for breach of contract,
       alleging that Coleman failed to procure insurance as required. On Coleman’s motion, the trial
       court dismissed the second count, based on waiver. With everything else still pending, the trial
       court entered a Rule 304(a) finding. Geier, 226 Ill. App. 3d at 374-75.
¶ 36       The appellate court held that it had jurisdiction. After setting out the two-part test noted
       earlier, the court held first that the partial dismissal was a final order, as it finally disposed of
       one claim of a party in a multiparty suit. Id. at 380. In the part of the opinion that interests us
       here, the court turned to the second prong of the test.
¶ 37       The court relied on case law applying Federal Rule of Civil Procedure 54(b), noting that
       the drafters of Rule 304(a) had modeled it to a great degree on the federal rule. Geier, 226 Ill.
       App. 3d at 378. Federal case law had enunciated several factors to determine whether a finding
       of immediate appealability is an abuse of discretion. These included
                “ ‘(1) the relationship between the adjudicated and unadjudicated claims; (2) the
                possibility that the need for review might or might not be mooted by future
                developments in the district court; (3) the possibility that the reviewing court might be
                obliged to consider the same issue a second time; (4) the presence or absence of a claim
                or counterclaim which could result in set-off against the judgment sought to be made
                final; (5) miscellaneous factors such as delay, economic and solvency considerations,
                shortening the time of trial, frivolity of competing claims, expense, and the like.’ ” Id.
                at 383 (quoting Allis-Chalmers Corp. v. Philadelphia Electric Co., 521 F.2d 360, 364
                (3d Cir. 1975)).
¶ 38       The Geier court then observed that, in practice, federal courts had emphasized one factor:
       the relationship between the adjudicated claim(s) and the pending claim(s). Where the pending
       and adjudicated claims are closely related and stem from the same factual allegations, the
       appellate court does not accept the appeal. Overlapping legal bases for recovery further militate
       against hearing the appeal. See id. at 383-84 (and cases cited therein). The court held that the
       Rule 304(a) finding had not been an abuse of discretion. The third-party count that was based

                                                     -7-
       on Coleman’s breach of its contract with the defendant “rest[ed] upon separate factual and
       legal bases [from] the tort counts in the primary action and in the third-party action.” Id. at
       385.
¶ 39       In AT&T, the plaintiff filed a complaint in negligence against the defendants (collectively,
       Lyons), whose excavation work allegedly damaged the plaintiff’s underground facilities.
       Lyons filed a two-count, third-party complaint against a business (USIC) that the plaintiff had
       hired to locate and mark the underground facilities before the excavation began. One count
       was for contribution and the other was for Lyons’s own losses; both were based on negligence.
       The trial court granted USIC summary judgment on the contribution count and, over Lyons’s
       objection based on Geier, entered a Rule 304(a) finding. AT&T, 2014 IL App (2d) 130577,
       ¶¶ 1-3, 17.
¶ 40       On appeal, Lyons argued in part that the finding was an abuse of discretion. We agreed and
       dismissed the appeal. The trial judge’s sole reason for allowing an immediate appeal from the
       dismissal of the contribution claim was to obtain the resolution of a substantive question of
       law: whether USIC could be liable for contribution based on negligence even though its
       liability for the injury to the plaintiff would necessarily be based solely on contract. Id. ¶ 18.
       We explained that the court should have determined whether there was no just reason to delay
       the appeal, which required it to weigh the Geier factors. Id. ¶¶ 22-23. However, the judge’s
       comments showed that he had not considered any Geier factors. Thus, to affirm the Rule 304(a)
       finding would require this court “to consider the Geier factors in the first instance,” which we
       would not do, as that was properly the task of the trial judge. Id. ¶ 25. Moreover, the reason
       that the judge gave for allowing the immediate appeal was not merely irrelevant under Geier
       but an improper attempt to circumvent the procedural requirements of Illinois Supreme Court
       Rule 308 (eff. Feb. 26, 2010) for obtaining discretionary review of an unsettled question of
       law. AT&T, 2014 IL App (2d) 130577, ¶¶ 27-32.
¶ 41       Finally, we examine Davis v. Loftus, 334 Ill. App. 3d 761 (2002). There, the plaintiff filed
       a four-count complaint against the defendants, two attorneys who were partners in their law
       firm. As pertinent here, two counts sounded in negligence, and two sounded in breach of
       contract to provide competent legal representation, but all four counts alleged the same facts.
       The trial court dismissed the two contract counts as duplicative of the negligence counts and
       entered a Rule 304(a) finding. The plaintiff appealed. Id. at 762-65.
¶ 42       The appellate court dismissed the appeal. The court reasoned that the order was not final,
       because the contract counts and the negligence counts were really different ways of stating a
       single claim. Id. at 766-67. Although the basis of the court’s opinion was the failure to satisfy
       the first prong of the two-pronged test, it expressed reasoning that is equally applicable to the
       second prong:
                    “An appeal from the dismissal of one count of a multicount complaint wastes
                judicial resources if the plaintiff, in the dismissed count, seeks relief based on the same
                operative facts as those forming the basis for a surviving count. Permitting a separate
                appeal in such a case would require the appellate court to relearn, inefficiently, the
                same set of facts when the case returns for a second appeal following final judgment
                on all of the claims.” Id. at 767.
¶ 43       We now apply the case law. The trial court manifestly abused its discretion in granting the
       Rule 304(a) finding, resulting in an immediate appeal from the dismissal of count II of the
       original complaint.

                                                    -8-
¶ 44       We start with the trial judge’s explanation for granting the Rule 304(a) finding. The judge
       disclaimed any reliance on the primary ground on which defendant sought the finding, the
       danger to the marketability of the property. In this, we find no abuse of discretion: defendant’s
       lost opportunity was speculative and peripheral to the issues in the case. However, the judge
       then based the finding that an immediate appeal was proper on one factor: “[T]his might
       forestall further appeal because if the contract is not specific enough to sustain the remedy of
       specific performance, then that certainly begs the question of whether it’s a valid and
       enforceable contract.”
¶ 45       Put simply, the court considered only one Geier factor: the factual and legal overlap
       between the adjudicated count and the pending counts. Additionally, the court used this
       consideration to support the grant of the Rule 304(a) finding, even though the cases clearly
       instruct that such an overlap all but compels the denial of a Rule 304(a) finding. Plaintiff, by
       contrast, correctly argued that the complete factual overlap between the counts militated
       against entering a Rule 304(a) finding. Plaintiff adopted the reasoning of Davis: an immediate
       appeal would be a “classic misuse of [Rule] 304(a)” because it would “creat[e] two appeals
       when there should only be one.” We are compelled to agree.

¶ 46                                   III. CONCLUSION
¶ 47      Accordingly, we dismiss the appeal from the judgment of the circuit court of Du Page
       County.

¶ 48      Appeal dismissed.




                                                   -9-